Catón, C. J. There was an abundance of fraud proved in this case to vacate the sale, and compel a re-transfer of the title, if the fraudulent party alone were to be affected by it. But here the rights of an innocent bona fide purchaser intervene. The title of the present owner relates back to the time when the payment became a lien upon the premises; at that time the bill had not been filed, even if the doctrine of notice by Us pendens, were extended, so as to affect those who claim under parties, who were not parties to the bill. The decree must be reversed, and the ‘bill dismissed. Decree reversed, and bill dismissed.